In an action to recover damages in the sum of $51,250, the appeal is from an order dismissing the action for failure to prosecute. Order unanimously affirmed, with $10 costs and disbursements, without prejudice to an application, if appellant be so advised, for a vacatur of the order dismissing the action on papers containing a proposed complaint and an affidavit of merits; such application to be made within 10 days after the entry of the order hereon. The nature of the cause of action is not disclosed, nor is there an affidavit of merits in the papers on appeal. However, it is our opinion under all the circumstances appearing here, including the illness of appellant and her former attorney, that she should be accorded a reasonable opportunity to supply these deficiencies. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.